 Case 19-22715-CMB             Doc 24    Filed 07/11/19 Entered 07/11/19 15:09:43           Desc Main
                                         Document     Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In Re: 5171 Campbells Land Co., Inc.                       Bankruptcy No. 19-22715-CMB

            Debtor.                                        Chapter 11
_________________________________________

Michael DiGiacomo, Esquire,
                                                           Hearing Date and Time: N/A
                   Movant,

v.

No Respondent.



                               MOTION FOR PRO HAC VICE ADMISSION

          Grenen & Birsic, P.C. files the following Motion for Admission of Michael DiGiacomo, Esquire,

Pro Hac Vice and sets forth the following:

          1.       This motion for admission pro hac vice is being filed on behalf of: Michael DiGiacomo,

Ballard        Spahr,   LLP,   1   E.   Washington     Street,   Suite   2300,   Phoenix,   AZ    85004,

digiacomom@ballardspahr.com, AZ Bar No. 032251, NV Bar No. 13478 by James F. Grenen, Esquire.

          2.       Applicant represents STORE Capital Acquisitions, LLC and STORE Master Funding

XIII, LLC. Accompanying this Motion is the required $70.00 filing fee paid using the Movant’s

CM/ECF account at the time of filing.

          3.       Applicant is a member in good standing of the Bars of Arizona and Nevada, is not the

subject of any pending disciplinary matters, is personally familiar with the Local Bankruptcy Rules of

the United States Bankruptcy Court for the Western District of Pennsylvania and shall abide by those

Local Bankruptcy Rules.
 Case 19-22715-CMB         Doc 24    Filed 07/11/19 Entered 07/11/19 15:09:43           Desc Main
                                     Document     Page 2 of 2




         4.    Applicant will be associated with the following attorney acting in this matter as local

counsel, who is a member of the Bar of the Bankruptcy Court for the Western District of Pennsylvania:

James F. Grenen, Esquire, Grenen & Birsic, P.C., One Gateway Center, Ninth Floor, Pittsburgh, PA

15222, 412-281-7650, jgrenen@grenenbirsic.com, PA I.D. #46478.

         5.    Applicant and Movant have read and shall comply with Local Bankruptcy Rules 9010-

1(b), 9010-1(c) and 9010-1(d).

         6.    Upon information and belief, Applicant has not previously received Pro Hac Vice

admission to this Court.




                                                   Respectfully submitted

                                                   GRENEN & BIRSIC, P.C.


Dated:    7-11-19                          By:      /s/ James F. Grenen
                                                   James F. Grenen, Esquire
                                                   PA ID No. 46478
                                                   One Gateway Center, 9th Floor
                                                   Pittsburgh, PA 15222
                                                   412-281-7650
